ALLOWABILITY NOTICE
Election/Restrictions
Claim 15 includes all the allowable subject matter of allowed claim 12. Therefore the restriction of claim 15 mailed 10/29/201 is withdrawn. 

Allowable Subject Matter
Claims 2-15 are allowed. 
U.S. Publication 2012/0252107 to Self teaches multiple agitators along a longitudinal axis of the bioreactor, (see figure 1 items 75, 70, and 77), but is silent to three stirring elements each having relative widths based on where they are located relative to each other as claimed in claims 12 and 15. 
U.S. Publication 2010/0062482 to Buchner teaches a fermentation device with multiple paddles along a longitudinal axis of the bioreactor (see item 11 and paddles proximate items 6), but is silent to three stirring elements having widths relative to each other based on where they are located relative to each other as claimed in claims 12 and 15. 
U.S. Publication 2009/0111164 to Schall teaches a bioreactor (figure 3) with stirring elements along the longitudinal axis of the shaft, but is silent to three stirring elements having widths relative to each other based on where they are located relative to each other as claimed in claims 12 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774